Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.    (amended)   An inventive hair weave moisture removal device comprising: 
i) a flat-bottomed base component having an external top annular ridge extending upward therefrom such that the ridge is present as a wall extending from a base with an external vertical component, an internal vertical component, and a horizontal top edge, the base component further including an ingress port having an external opening and an internal opening present within a portion of the annular ridge, 
ii) a removable dome component having closable vents at a highest central part thereof and a parabolic shape to curve inward from an annular open bottom portion thereof, wherein the annular open bottom portion is aligned to fit within and align with the annular ridge of the base component to fit within the confines of the annular ridge, and 
iii) an internal hair weave retention rack component configured to fit within the dome component and the base component when the dome component is placed within 
2.    (amended)   The device of Claim 1 further comprising an adapter device for introduction within at least the ingress opening leading from an external portion of the base component through to an internal portion of the dome component in order to allow for a hair dryer device nozzle and/or a vacuum hose nozzle to be introduced snugly therein during utilization and operation for moisture removal from a subject retained hair weave article. 
3.   (canceled)
4.   (canceled)
5.   (canceled)
6.   (canceled)

The amendment is made to overcome indefiniteness issues and conform with current Office practice and procedure regarding claim presentation for publication.









Abstract 


A portable hair weave drying device utilizing an external heat or vacuum source is provided. Such a device includes three basic components that are configured to provide an enclosure and internal stand for hair weave placement during such a drying operation. A base for placement of such an internal stand and an ingress port is provided as well, with the port disposed at a bottom location of the overall device for insertion of a heat source (hair dryer nozzle, for instance) or vacuum source (a wet/dry vac nozzle, again, for instance) with an adapter to ensure a snug fit therein. A dome is further provided to place over and around the internal stand and contacted with the base to fully enclose the internal stand (and thus hair weave placed thereon during utilization) and having at least one controlled vent to allow for moisture and hot air to exit during operation. 








Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753